BROADVISION
Framework for FY 2006
Employee Profit-Sharing Plan (EPSP)

     
Plan objective:
  The program is designed to retain our talented employees by sharing company
profitability once a certain threshold has been met and maintained on a
sustainable
basis. It is also intended to underscore the commitment to turning around our
company by aligning and rewarding behavior that leads to achieving a profitable
business model and other company objectives.
 
   
Plan duration:
  January 3 ~ December 31 2006
 
   
Plan details:
  1. EPSP award pool allocation methodology approved by BOD Compensation
Committee at the beginning of the year and implemented by management on a
quarterly
basis.
2. Eligible persons are active, full-time or more than fifty percent (>50%)
part-time employees who maintain a satisfactory standing during the entirety of
each quarter and who remain an employee at the time of each quarterly payout.
The
company reserves the right to make certain exclusions or exceptions regarding
eligibility on a case-by-case basis.
3. Part-time or on-leave employees are eligible for a pro-rated amount based on
the
number of actual regular hours worked.
4. Commissioned employees (those with a sales commissions plan) have a portion
of
their variable compensation tied to company performance, funded under the same
EPSP
award pool, with payouts ahead of non-commissioned employees.
5. Payouts to non-commissioned employees are targeted at a certain percentage of
each individual’s base salary, set and/or adjusted with management discretion.
6. Payment is made on the first regularly scheduled pay date after the
announcement
of quarterly earnings, or on such other date as deemed appropriate by
management.
7. All amounts earned but not paid under the plan (reductions from any “merit
factor”, resignations with positive profit-sharing accruals, etc) are
eliminated,
going back into company earnings.
8. Award pool allocation will be determined as follows:
 
  EBITDA+ (gross operating margin) Pool allocation (%of EDITDA+)
 
   
 
  <10% 0%
11~20% 11~20% (percent for percent)
>20% 20%
 
   

